Case 19-50277-SCS        Doc 14    Filed 03/05/19 Entered 03/05/19 11:05:16              Desc Main
                                   Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Newport News
                            _____________________ Division

   In re   Insignia Technology Services, LLC
                                                                 Case No. 19-50277-SCS
                                  Debtor(s)
                                                                 Chapter     11



                              ORDER OF DESIGNATION

                                                               11 having been entered on
           An order for relief under Title 11 U.S.C., Chapter ____
                                       March 2, 2019
   the petition filed in this case on ___________________________;   it is, therefore

                             Frederick P. O'Brien
           ORDERED that ____________________________             is designated by the Court to
   perform the duties imposed upon the debtor by the Bankruptcy Code. This designation
   shall remain in effect during the entire pendency of this case until altered by order of this
   Court; and it is further

           ORDERED that the Clerk mail a copy of this order to the designee, the attorney
   for the debtor, the trustee, and the United States Trustee.



   Date: ______________________
          Mar 5 2019                             _____________________________
                                                 /s/ Frank J. Santoro
                                                 United States Bankruptcy Judge


                                                 NOTICE OF JUDGMENT OR ORDER
                                                 ENTERED ON DOCKET
                                                 ____________________________
                                                  Mar 5 2019




   [ver. 12/03]
